             Case 2:21-cv-00813-BJR Document 10 Filed 07/14/21 Page 1 of 2




1

2

3

4

5

6

7                                IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
8                                            AT SEATTLE

9     ALBERTO RIVERA MONROY, et al.,                         Case No. 2:21-cv-00813-BJR

10                       Plaintiffs,                         NOTICE OF APPEARANCE

11              v.

12    REAL TIME RESOLUTIONS, INC., et al.,

13                       Defendants.

14          TO:      THE CLERK OF THE COURT AND ALL PARTIES

15          PLEASE TAKE NOTICE that Defendants Real Time Resolutions, Inc. and Mortgage

16   Electronic Registration Systems, Inc. (“Defendants”), without waiving any defenses or objections,

17   hereby enter their appearances in the above-entitled action through the undersigned attorney Nellie Q.

18   Barnard.

19          Defendants request that all future pleadings, notices, documents or other papers, except

20   original process be served upon the undersigned attorneys of record at the address shown below.

21          Dated: July 14, 2021.
                                                        HOLLAND & KNIGHT LLP
22
                                                        s/ Nellie Q. Barnard
23                                                      Nellie Q. Barnard, WSBA No. 50587
                                                        E-mail: nellie.barnard@hklaw.com
24                                                      601 S.W. Second Ave., Suite 1800
                                                        Portland, OR 97204
25                                                      Telephone: 503.243.2300/Fax: 503.241.8014
                                                        Attorneys for Real Time Resolutions, Inc. and
26                                                      Mortgage Electronic Registration Systems, Inc.


                                                                      HOLLAND & KNIGHT LLP
      NOTICE OF APPEARANCE: CASE NO. 2:21-                           601 SW Second Avenue, Suite 1800
      CV-00813-BJR- PAGE 1                                                  Portland, OR 97204
                                                                          Telephone: 503.243.2300
             Case 2:21-cv-00813-BJR Document 10 Filed 07/14/21 Page 2 of 2




1                                        CERTIFICATE OF SERVICE

2           I hereby certify that I caused the foregoing NOTICE OF APPEARANCE to be served on the
     following person[s]:
3
      Vicente Omar Barraza                              Christina Latta Henry
4     BARRAZA LAW PLLC                                  HENRY & DEGRAAFF PS
      10728 16TH AVE SW                                 113 CHERRY ST
5     SEATTLE, WA 98146                                 PMB 58364
      Email: omar@barrazalaw.com                        SEATTLE, WA 98104-2205
6
      Attorney for Plaintiffs                           Attorney for Plaintiffs
7                                                       Michael Steven DeLeo
      Ha Thu Dao                                        Peterson Russell Kelly PLLC
8     10728-16TH AVE SW                                 1850 Skyline Tower
      SEATTLE, WA 98146                                 10900 Ne 4th St
9     Email: hadaojd@gmail.com                          Bellevue, WA 98004-8341
                                                        Email: mdeleo@prklaw.com
10    Attorney for Plaintiffs
                                                        Attorney for MTC Financial Inc.
11

12
     By causing the document to be delivered by the following indicated method or methods:
13
           by CM/ECF electronically mailed notice from the Court on the date set forth below.
14
            by mailing full, true and correct copies thereof in sealed, first class postage prepaid envelopes,
15   addressed to the parties and/or their attorneys as shown above, to the last-known office addresses of
     the parties and/or attorneys, and deposited with the United States Postal Service at Portland, Oregon,
16   on the date set forth below.
17         by causing full, true, and correct copies thereof to be hand-delivered to the parties and/or their
     attorneys at their last-known office addresses listed above on the date set forth below.
18
           by sending full, true, and correct copies thereof, via overnight courier in sealed, prepaid
19   envelopes, addressed to the parties and/or their attorneys as shown above, to the last-known office
     addresses of the parties and/or their attorneys, on the date set forth below.
20
          by faxing full, true, and correct copies thereof to the fax machines which are the last-known fax
21   numbers for the parties’ and/or attorneys’ offices, on the date set forth below.
22          DATED July 14, 2021.
23                                                        s/ Nellie Q. Barnard
                                                          Nellie Q. Barnard
24

25

26


                                                                        HOLLAND & KNIGHT LLP
                                                                        601 SW Second Avenue, Suite 1800
      CERTIFICATE OF SERVICE – PAGE 1                                          Portland, OR 97204
                                                                             Telephone: 503.243.2300
